                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KATHLEEN KNIGHT &                       )
GLENN KNIGHT,                           )
          PLAINTIFFS,                   )
                                        )      NO. 1:17-CV-782
v.                                      )
                                        )      HON. PAUL L. MALONEY
TARGET CORPORATION,                     )
          DEFENDANT.                    )
                                        )

                                     JUDGMENT

      In accordance with the Court’s Opinion and Order entered on this date, and pursuant

to Fed. R. Civ. P. 58, JUDGMENT hereby enters.

      IT IS SO ORDERED.

Date: November 1, 2018                                       /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
